    Case: 1:20-cv-00687-MRB-SKB Doc #: 2 Filed: 09/14/20 Page: 1 of 3 PAGEID #: 4




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

CHARLES HOLBROOK,                                            Case No. 1:20-cv-687
    Plaintiff,
                                                             Barrett, J.
        vs.                                                  Bowman, M.J.

STATE OF MICHIGAN,                                           REPORT AND
     Defendant.                                              RECOMMENDATION



        Plaintiff, an inmate at the St. Louis Correctional Facility in St. Louis, Michigan, has filed

a complaint pursuant to 42 U.S.C. § 1983 against the State of Michigan. (Doc. 1).

        Plaintiff has not paid the filing fee or filed a motion for leave to proceed in forma

pauperis. The Court will not issue a Deficiency Order in this action, however, because this

action is not properly filed in the Southern District of Ohio.1

        28 U.S.C. § 1391(b) provides that civil suits may be brought only in the judicial district

where (1) any defendant resides, if all defendants reside in the same State; (2) a substantial part

of the events or omissions giving rise to the claim occurred; or (3) any defendant may be found,

if there is no district in which the claim may otherwise be brought. In this case, plaintiff seeks

injunctive relief against the State of Michigan. It also appears that the events giving rise to

plaintiff’s claims occurred Michigan and not in any county located in the Southern District of

Ohio. The Southern District of Ohio is not the proper venue under section 1391(b).




1
 Plaintiff has filed multiple actions in this Court which have been transferred to Michigan district courts. See,
Holbrook v. Warden, Case No. 1:16-cv-592 (SJD; KLL) (S.D. Ohio May 31, 2016); Holbrook v. Warden, Case No.
1:16-cv-660 (MRB; KLL) (S.D. Ohio June 20, 2016); Holbrook v. Pols, Case No. 1:16-cv-1013 (TSB; SKB) (S.D.
Ohio Oct. 20, 2016); Holbrook v. Pols, Case No. 1:16-cv-834 (TSB; SKB) (S.D. Ohio Aug. 11, 2016). Holbrook v.
Pols, Case No. 1:17-cv-186 (TSB; SKB) (S.D. Ohio Mar. 20, 2017); Holbrook v. Warden, Case No. 1:17-cv-274
(WOB; KLL) (S.D. Ohio Apr. 24, 2017); Holbrook v. Warden, Case No. 1:20-cv-501 (MWM; SKB) (S.D. Ohio
June 29, 2020).
  Case: 1:20-cv-00687-MRB-SKB Doc #: 2 Filed: 09/14/20 Page: 2 of 3 PAGEID #: 5




       Accordingly, it is recommended that this action be dismissed without prejudice subject to

refiling in the proper venue.

       IT IS SO RECOMMENDED.




                                                   Stephanie K. Bowman
                                                   United States Magistrate Judge




                                               2
  Case: 1:20-cv-00687-MRB-SKB Doc #: 2 Filed: 09/14/20 Page: 3 of 3 PAGEID #: 6




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


CHARLES HOLBROOK,                                    Case No. 1:20-cv-687
    Plaintiff,
                                                     Barrett, J.
       vs.                                           Bowman, M.J.

STATE OF MICHIGAN,
     Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
